         Case 9:20-cv-00026-DLC Document 7 Filed 09/03/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




 UNITED STATES OF AMERICA,
                                                  CV 20–26–M–DLC
                      Plaintiff,

        vs.                                        ORDER

 BRUCE NELSON,

                      Defendant.

      Before the Court is Plaintiff United States of America’s Motion to Stay

(Doc. 6.) The United States represents that Defendant Bruce Nelson has

completed Total HEAL Disability forms and submitted them to the United States

Department of Health and Human Services. (Id. at 1–2.) Currently the United

States is awaiting a response from the United States Department of Health and

Human Services determining whether Mr. Nelson is eligible for a total and

permanent disability discharge of his HEAL loan obligation. (Id. at 2.)

      Additionally, the United States represents that the United States Department

of Health and Human Services has issued a moratorium on collecting HEAL loans

through December 31, 2020. (Id.) As such, the United States seeks a stay of the

proceedings pending the expiration of this moratorium and represents that it will

file a status report on or before December 31, 2020 notifying the Court of the
         Case 9:20-cv-00026-DLC Document 7 Filed 09/03/20 Page 2 of 2




status of the moratorium and whether Mr. Nelson has received a total and

permanent disability discharge of his HEAL loan obligation from the United States

Department of Health and Human Services. (Id.)

      IT IS ORDERED that the motion (Doc. 6) is GRANTED. This matter is

STAYED pending expiration of the United States Department of Health and

Human Services moratorium on collecting HEAL loans. All deadlines and

hearings are hereby VACATED.

      IT IS FURTHER ORDERED that, on or before December 31, 2020, the

United States shall file a status report apprising the Court of the status of the

United States Department of Health and Human Services moratorium and whether

Mr. Nelson has received a total and permanent disability discharge of his HEAL

loan obligation.

      DATED this 3rd day of September, 2020.
